DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant's response filed on February 5, 2021 has been entered.
 	Claims 1-23 are pending. Claims 1, 3-4, 8-11, and 21-23 are under examination. Claims 2, 5-7, and 12-20 remain withdrawn from consideration as being drawn to a non-elected species. 

Response to Arguments
3.	Applicant’s arguments filed on February 5, 2021 have been fully considered. 
	Rejection of claims 1, 3-4, 8-11, and 21 under 35 U.S.C. 112(a), Scope of Enablement
	Applicant argues that the rejection should be withdrawn for several reasons (Remarks, pages 9-12). Applicant’s arguments, which are summarized below, have been fully considered with respect to the amended claims, but they were not persuasive to overcome the rejection.
	Arguments:
In particular, Applicant first argues, in response to the statements made on page 3 of the last Office action concerning the association of the elected PLZF-ABL transcript with cancer, that “[C]laim 1 recites “a method of detecting at least one fusion transcript. Therefore, if a fusion transcript is detected with the present invention, then the diagnosis of a cancer is established (leukemia, carcinoma, or sarcoma)” (Remarks, page 10).

	Finally, Applicant states, in response to the question raised on page 4 of the last Office action of whether the cancer diagnosis is made based solely on detection of the fusion transcript or if the diagnosis is made in combination with other factors, that diagnosis “has to be performed taking into account the whole clinical context” (Remarks, pages 11). Applicant goes on to state that the decision to screen the subject for the presence of the transcript is made because the subject is strongly suspected of having cancer (Remarks, page 11). Applicant further notes that claim 1 has been amended to replace “biological sample” with “biopsy” (Remarks, pages 11-12). 
	Response:
In response, it is first noted that since the elected invention is not yet allowable, the enablement rejection only addresses the question of diagnosing leukemia using the elected probe pair of SEQ ID NO: 1 and SEQ ID NO: 80, which detect a novel ABL-PLZF fusion transcript.
Applicant’s first arguments on page 10 of the Remarks were not persuasive because they are rather general in nature and fail to address (i) the specific issues raised in the rejection concerning the ability of this elected fusion transcript, which is novel, to be used for cancer diagnosis, and (ii) the negative teachings in the prior art of the Mitelman reference cited in the 
Applicant’s arguments on pages 10-11 of the Remarks concerning the expression level of fusion transcripts in cancer patients versus healthy patients and the sensitivity of the claimed methods do not sufficiently address these issues because they are general and may not apply to the elected fusion transcript (ABL-PLZF). 
Lastly, in response to Applicant’s arguments on pages 11-12 of the Remarks, the amendment of claim 1 to replace “biological sample” with “biopsy” is helpful in that it indicates that the subject has exhibited symptoms that warrant obtaining a sample for diagnostic testing, but claims 1, 3, 4, 8-11, and 21 still indicate that diagnosis is based solely on the detection of the elected ABL-PLZF fusion transcript, which is not enabled for the reasons discussed in the rejection. As well, Applicant’s arguments concerning the inclusion of “biopsy” in the claims do not apply to claim 22 since that claim still broadly recites “a biological sample.”  
	Since Applicant’s arguments were not persuasive, the rejection has been maintained with minor modifications to address the amendments in claim 1.   
	Rejection of claims 1, 3-4, 8-11, and 22 under 35 U.S.C. 103 citing Eldering, Pandolfi, GenBank Accession Number M73779, and Schouten
	Applicant argues that the rejection should be withdrawn for several reasons (Remarks, pages 12-15). Applicant’s arguments have been fully considered with respect to the amended claims, but they were not persuasive to overcome the rejection.
	Argument:
	Applicant first argues that the cited references do not render the claimed methods obvious because it was known prior to the filing of the instant application that MLPA was unsuitable for detecting balanced translocations, such as the PML-RARA fusion transcript targeted by the probes of SEQ ID NOs: 7 and 9 (Remarks, page 12). Applicant then provides a possible explanation as to why the MPLA technique was considered unsuitable for detecting balanced translocations (Remarks, pages 12-13). Specifically, the explanation is that the breakpoint on the chromosomes involved in a balanced translocation can vary between individuals such that the resulting fusion transcripts have different junction sequences (Remarks, pages 12-13).	
	Response:
	In response, it is first noted that Applicant’s discussion on pages 12-13 of the Remarks concerning the variable nature of breakpoints was helpful and is appreciated. 
	These arguments regarding the suitability of MPLA for detecting balanced translocations were not persuasive to overcome the rejection, though, because a great deal of information concerning the junction sequence of commonly detected fusion transcripts, including the transcript detecting using the probes of SEQ ID NO: 7 and SEQ ID NO: 9, was known at the time of the invention. See, e.g., Van Dongen et al. (Leukemia 1999; 13: 1901-1928). As well, regarding the particular fusion transcript detected using the elected probe pair, the Pandolfi reference cited in the rejection discloses breakpoints on the chromosomes that contain the RARA and PML genes (Figs. 1 and 2) and also discloses a junction sequence that includes the central 
	It is additionally noted that the prior art describes the use of junction-spanning oligonucleotides to detect fusion transcripts. See, e.g., Nolan et al. (US 2003/0198977 A1) at paras. 11, 62, and 63. The ordinary artisan would have considered these teachings in the prior art applicable to the question of whether MLPA can be used to detect fusion transcripts resulting from balanced translocation and would have concluded that, for fusion transcripts with known junction sequences, the MLPA method could be used to detect such fusion transcripts when the sequence of the transcript, including its junction sequence, is known. 
	Lastly, it is noted that the post-filing art of the inventors, Ruminy et al. (Leukemia 2016; 30: 757-760; cited previously) contradicts Applicant’s arguments concerning the use of MLPA to detect fusion transcripts. This reference describes using ligation-dependent RT-PCR (LD-RTPCR) to detect a plurality of known fusion transcripts, and the probes used in the ligation reaction preceding the PCR target the sequences immediately upstream and downstream of the junction between the two genes in the fusion (see, e.g., page 757 & Figure 1). The reference does not indicate that the ability to use MLPA was unexpected and only notes that the method did not work when an “unusual” or “atypical” breakpoint was present (pages 757 and 760). Indeed, the 
	Argument:
	Applicant next argues that the company that produces and sells MLPA kits, MRC-Holland, has published a presentation in 2008 that includes a slide describing MPLA as being unable to detect balanced translocations (Remarks, pages 13-15). Applicant also argues in this portion of the response that the MRC-Holland website continues to state that “MLPA cannot be used to detect balanced translocations.”
	Response:
	This argument was not persuasive because it remains unclear as to why MRC-Holland has described MLPA as unsuitable for detecting balanced translocations. More specifically, it remains unclear as to whether a simple lack of an available kit containing suitable probes accounts for the statements by MRC-Holland concerning the use of MLPA to detect balanced translocations. If this is correct, the statements by MRC-Holland would not preclude an obviousness rejection because the ordinary artisan would have recognized that suitable (i.e., junction-targeting) probes could be designed and used, particularly since the junction sequence of the PML-RARA transcript targeted by the probes of SEQ ID NOs: 7 and 9 was known as evidenced by Pandolfi and GenBank Accession Number M73779.
	Argument:
	Lastly, Applicant argues that the claimed invention fulfills a need to detect fusion transcripts in a rapid, cost-effective, and simple way (Remarks, page 16). More specifically, Applicant argues in this portion of the response, that Roberts et al., which was published prior to the publication date of the instant application, used a labor-intensive microarray method to detect 
	Response:
	These arguments have been fully considered, but they were not persuasive to overcome the rejection. First, it is not, in fact, clear as to why Tanasi elected to use RT-MLPA to detect fusion transcripts. The reference does not comment as to why RT-MLPA was chosen, nor does it contain any negative teachings as to other methods for detecting fusion transcripts. Therefore, it is not clear that Tanasi considered RT-MLPA superior to other methods. It is possible that other methods were considered equal to RT-MLPA or that RT-MLPA was chosen for some other reason. Second, it is not clear that the methods used by Roberts are clearly inferior to RT-MLPA. The methods used by Roberts may require more labor, but they are also routinely performed. Third, to the extent that Applicant is arguing that the invention satisfies a long-felt need in the art, it is noted that the conditions set forth in MPEP 716.04 have not been satisfied. In particular, the arguments on page 16 and the provided non-patent literature references fail to establish that the invention satisfies a need that is “recognized, persistent, and not solved by others.” Thus, when all of the evidence is considered, any advantages of MLPA compared to a sequencing or microarray method do not appear to be sufficient to overcome the prima facie case of obviousness. 
Since Applicant’s arguments were not persuasive, the rejection has been maintained with minor modifications to address the addition of new claim 23. 
Rejection of claim 21 under 35 U.S.C. 103 citing Eldering, Pandolfi, GenBank Accession Number M73779, Schouten, and Ronaghi
	Applicant’s arguments do not directly address this rejection. It has been maintained since claim 21 depends from claim 9 and Applicant’s arguments regarding the rejection of that claim were unpersuasive for the reasons set forth above. 
	Duplicate claims
	Applicant’s response does not specifically address this issue. The comments made previously concerning claims 1 and 22 have not been repeated because amended claim 1 and claim 22 are no longer substantial duplicates of each other. 

Claim Objections
4.	Claims 1, 8, 22, and 23 are objected to because each instance of “SEQ ID NO:” in the claims should be replaced with “SEQ ID NOs:”. 
	Claims 1, 8, 22, and 23 are also objected to because of the following informality. The words “at least” after “at one end” in the penultimate line of claims 1, 22, and 23 and also in line 6 of step (c) in claim 8 should be deleted because, for the probes to properly function in an RT-MLPA assay, only one end should contain a priming sequence. 
	Claim 8 is also objected to because of the following informality. Replacing “in b;” in the last line of step (d) with “in b);” is suggested.
	Claim 10 is also objected to because of the following informality. Replacing “a chromosome rearrangement” in line 4 with “the fusion transcript” is suggested to improve consistency with claim 1.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 8-11, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using the probes of SEQ ID NOs: 1 and 80 to detect the presence or absence of an ABL-PLZF (ZBTB16) fusion transcript in a biological sample obtained from a subject, does not reasonably provide enablement for diagnosing cancer based on the presence of this fusion transcript. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). These factors include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative
skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. Each of these factors is discussed below.
	Nature of the Invention
e claims are drawn to a method for using reverse transcription followed by Multiplex Ligation-Dependent Probe Amplification (RT-MLPA) to detect at least one fusion transcript for diagnosing a cancer in a subject.1 The claimed invention is classified in the unpredictable arts of molecular biology and biochemistry. 
	Relative Skill of the Ordinary Artisan
	The ordinary artisan typically holds a doctoral degree and has at least several years of post-graduate laboratory and/or clinical experience. 
	Breadth of the Claims
	The elected invention is somewhat broad in scope. (As discussed previously, Applicant has elected a probe pair designed to detect a PML-RARA fusion transcript (SEQ ID NOs: 7 and 9) and a probe pair designed to detect an ABL-PLZF (ZBTB16) fusion transcript (SEQ ID NOs: 1 and 80)). In view of the election, the claims encompass cancer diagnosis based on the presence or absence of these transcripts in a biological sample (e.g., a biopsy as recited in claim 1) obtained from a subject. 
	State of the Prior Art
	As discussed previously, the prior art fails to disclose the existence of an ABL-PLZF (ZBTB16) fusion transcript. Consequently, the prior art also fails to disclose the presence of this fusion transcript in any cancer patients. 
	Guidance Presented in the Application & Working Examples
	The specification states that any of the fusion transcripts encompassed by the claims may be used for cancer diagnosis (see, e.g., page 3, lines 15-23). The disclosure concerning the ABL-PLZF (ZBTB16) fusion transcript is quite limited, though, since the specification only discloses 
	Quantity of Experimentation & Unpredictability in the Art
	In view of the limitations in the specification and prior art, the ordinary artisan would have to conduct a large quantity of unpredictable experimentation to enable cancer diagnosis based on the presence or absence of an ABL-PLZF (ZBTB16) fusion transcript detected using probes of SEQ ID NOs: 1 and 80. More specifically, the ordinary artisan would have to demonstrate that the presence of this fusion transcript is, in fact, indicative of ALL by analyzing samples obtained from a large number of healthy subjects, ALL patients, and other cancer patients. The amount of experimentation would be very large given the number of different samples required, and it would also be unpredictable since there is nothing to indicate that the ABL-PLZF (ZBTB16) fusion transcript is not found in other cancers and/or healthy subjects. As discussed in Mitelman et al. (Nature Reviews. Cancer 2007; 7: 233-245; cited previously), gene fusions may be found in benign and malignant neoplastic disorders (page 234, column 1; page 235), and the same fusion may be found in more than one type of cancer (page 235, column 1). Mitelman goes on to discuss malignant lymphomas in further detail and teaches that 
To date, 264 gene fusions, involving 238 different genes, have been identified in haematological disorders, including malignant lymphomas. These represent 75% of all gene fusions presently known in human neoplasia. The fact that so many have been found in haematological disorders has led to the widely held opinion that they, in contrast to solid tumours, are caused by such gene fusions. However, we believe that this is a misconception based on a selective view of the available data. Actually, 
type — BCR–ABL1 in CML, IGH–CCND1 in mantle cell lymphoma, MYC deregulation in Burkitt lymphoma and PML–RARA in acute promyelocytic leukaemia — are the exceptions to the rule (page 237, column 1).

The above teachings of Mitelman clearly indicate that it is highly unpredictable as to whether any particular fusion transcript (e.g., the elected ABL-PLZF (ZBTB16) fusion transcript) is capable of being used to diagnose cancer, and the reference also goes on to teach that gene fusions may not be “sufficient for neoplastic transformation” (page 242, column 2 – page 243).  
	In view of the foregoing, it is clear that the specification enables detection of an ABL-PLZF (ZBTB16) fusion transcript, but not cancer diagnosis based on the presence or absence of this transcript. Accordingly, claims 1, 3, 4, 8-11, 21, and 22 are rejected for failing to comply with the enablement requirement of 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 4, 8-11, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is also indefinite because its scope is not entirely clear. The preamble of the claim has been amended to remove “for diagnosing a cancer,” but the description of the three different groups of probes has been amended to state that the probes are “for diagnosing a leukemia,” “for diagnosing a sarcoma,” or “for diagnosing a carcinoma.” It is not entirely clear as to whether this language concerning the probes is merely descriptive or if the claim still encompasses cancer diagnosis. As a result, it is not entirely clear that the method of claim 1 is not still directed to a diagnosis method. If Applicant does not intend the claim scope to include diagnosis, deleting each instance of the “for diagnosing” language is suggested.
Claims 3, 4, 8-11, and 21 are also indefinite by way of their dependency on claim 1. 
Claim 8 is further indefinite because there is insufficient antecedent basis for “the biological sample.” Claim 1, from which claim 8 depends, only provides antecedent basis for “the biopsy.” 
Claim 10 is further indefinite because it makes reference to a term—a biological sample from a subject—that lacks proper antecedent basis in claim 1, from which claim 10 ultimately depends. Applicant could amend the issue by replacing “a biological sample from a subject” with “the biopsy.”

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1, 3, 4, 8-11, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Eldering et al. (Nucleic Acids Research 2003; 31: e153; cited previously) in view of Pandolfi et al. (The EMBO Journal 1992; 11: 1397-1407; cited previously) and further in view of GenBank Accession Number M73779 (1995; cited previously) and Schouten et al. (Nucleic Acids Research 2002; 30: e57; cited previously).
	The claims are drawn to a method for using RT-MLPA to detect the presence of at least one fusion transcript in a biological sample (e.g., a biopsy) obtained from a subject. As discussed previously, Applicant has elected the probe pair of SEQ ID NOs: 7 and 9 as well as the probe pair of SEQ ID NOs: 1 and 80. Since use of the probe pair of SEQ ID NOs: 1 and 80 is free of the prior art, the search has been extended to consider non-elected probe combinations. The non-elected probe combinations include SEQ ID NOs: 7 and 9, which detect a PML-RARA fusion transcript.
	Regarding claims 1, 4, 8-9, 11, 22, and 23, Eldering teaches an RT-MLPA method that contains the following steps:

	(b) extracting RNA from the biological sample (page 2, column 1);
	(c) converting the RNA to cDNA via reverse transcription (page 2, column 2);
	(d) incubating the cDNA with at least one pair of probes designed to hybridize contiguously to one another on the cDNA and containing a priming sequence at one end (page 2, column 2; see also page 3, column 2);
	(e) using a DNA ligase to covalently join the contiguously hybridized probe pairs (page 2, column 2);
	(f) amplifying the resulting ligation products by PCR using SEQ ID NOs: 32 and 33 as primers (page 2, column 2); and 
	(g) analyzing the PCR products to identify the ligation products (page 3, column 1).
	Eldering does not teach all of the elements of the instant claims because the reference fails to disclose using the method to detect a PML-RARA transcript. This is required by all of the claims in view of the species election. Consequently, Eldering also fails to teach detecting cancer based on the presence of the PML-RARA transcript as recited in claims 10 and 22.
	Pandolfi, however, teaches that “The acute promyelocytic leukaemia (APL) 15;17 translocation generates a PML/RAR chimeric gene which is transcribed as a fusion PML/RAR mRNA” (abstract). The reference teaches that several variants of the fusion exist, including a fusion in which exon 3 of the PML gene is fused to exon 3 of the RAR gene (Figure 3B, where the 324 bp product is shown; see also page 1403 for additional description). As can be seen in Figure 3B, the junction between exon 3 of the PML gene and exon 3 of the RAR gene (GGGAAAGCCATTGAG) contains a portion of the instant SEQ ID NO: 7 
	Pandolfi does not disclose the remainder of exon 3 in each of the PML and RARgenes, but these sequences were publicly available prior to the effective filing date of the claimed invention as evidenced by GenBank Accession Number M73779, which discloses a PML-RARfusion transcript that contains SEQ ID NO: 7 juxtaposed to SEQ ID NO: 9 (see nucleotides 1226-1274, which are highlighted in the attached GenBank sequence). 
Eldering also fails to teach all of the elements of claim 3. This claim requires the priming sequence attached to the probes to be selected from SEQ ID NOs: 33 and 34. Eldering discloses amplification using primers that are identical to the instant SEQ ID NOs: 32 and 33 (page 2, column 2) and also teaches that the amplification primers target the “flags” present at one end of each probe (page 3, column 2), but the reference fails to explicitly state that one probe has a priming sequence of SEQ ID NO: 33 and the other probe has a priming sequence of SEQ ID NO: 34.
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to apply the method disclosed in Eldering to the detection of any of the PML-RARA fusion transcripts disclosed in Pandolfi (e.g., the fusion between exon 3 of the PML gene and exon 3 of the RARA gene shown at the top of Figure 3B). Since the teachings of Eldering indicate that the disclosed RT-MLPA method was generally applicable, the ordinary artisan would have been motivated to use that method to detect any desired nucleic acid, such as the PML-RARA fusion transcripts disclosed in Pandolfi, to increase the number of useful 
It also would have been prima facie obvious for the ordinary artisan to use the claimed probes (i.e., a first probe containing a priming sequence at one end as well as the instant SEQ ID NO: 7 and a second probe containing a priming sequence at one end as well as the instant SEQ ID NO: 9) to detect the presence of the PML-RARA transcript shown at the top of Figure 3B of Pandolfi. The ordinary artisan would have recognized from the teachings of Eldering regarding probe design (page 3, column 2) that the probe pair used to detect the PML-RARA fusion transcript should hybridize contiguously to the junction formed between the two genes in the fusion transcript to specifically detect this nucleic acid, and, accordingly, would have been motivated to target the region disclosed in Figure 3B of Pandolfi (i.e., GGGAAAGCCATTGAG). Then, since Schouten taught that the target-binding portions of MLPA probes should be 21-30 nucleotides for one probe and 25-43 nucleotides for the other probe (see page 2, column 1), the ordinary artisan would have been motivated to design the probes to include additional nucleotides upstream or downstream of the junction site to obtain MLPA probes having an appropriately sized target-binding portion. Since the instant SEQ ID NOs: 7 and 9 have lengths within these ranges (24 nt and 25 nt, respectively), their use as the target-binding portions of the probes is prima facie obvious in the absence of unexpected results. 
	Finally, further regarding claim 3, it would have been prima facie obvious for the ordinary artisan to select the instant SEQ ID NOs: 33 and 34 as the priming sequences for attachment to the probes. Schouten provides motivation and a reasonable expectation of success by teaching that one MLPA probe should be attached to a priming sequence that is identical to an 
	Thus, in the absence of any evidence of unexpected results with respect to the use of the claimed probe pair, the methods of claims 1, 3, 4, 8-11, 22, and 23 are prima facie obvious. 

10.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Eldering et al. (Nucleic Acids Research 2003; 31: e153; cited previously) in view of Pandolfi et al. (The EMBO Journal 1992; 11: 1397-1407; cited previously) and further in view of GenBank Accession Number M73779 (1995; cited previously) and Schouten et al. (Nucleic Acids Research 2002; 30: e57; cited previously) and further in view of Ronaghi (Genome Research 2001; 11: 3-11; cited previously).
	As discussed above, the teachings of Eldering, Pandolfi, GenBank Accession Number M73779, and Schouten render obvious the methods of claims 1, 3-4, 8-11, 22, and 23. 
	These references do not teach or suggest using pyrosequencing to analyze the amplification products generated in the RT-MLPA method, but this would have been obvious since Ronaghi described pyrosequencing as “a widely applicable, alternative technology for the detailed characterization of nucleic acids” that has “the potential advantages of accuracy, flexibility, parallel processing, and can be easily automated” (abstract). More specifically, Ronaghi provides motivation to use pyrosequencing to analyze the RT-MLPA products generated in the method suggested by the teachings of Eldering, Pandolfi, GenBank Accession prima facie obvious.

Conclusion
11.	No claims are currently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As discussed below in the indefiniteness rejection, the intended scope of claim 1, from which claims 3, 4, 8-11, and 21 depend, is not entirely clear, but one interpretation is that the claim still encompasses cancer diagnosis.